DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Action is in response to the amendment, filed on 6/28/2022.
2.	Claims 1, 8 and 9 are amended. Claims 1-9 are pending.
Response to Applicant’s Arguments
3.	Applicant’s arguments are moot in view of new/modified ground of rejection since it is based solely on new added limitations which is addressed in the rejection rendered below. Examiner refers applicant to the following MPEP citations when responding to the office action:
¶ 7.37.11    UNPERSUASIVE ARGUMENT: GENERAL ALLEGATION OF PATENTABILITY
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
¶ 7.37.12    UNPERSUASIVE ARGUMENT: NOVELTY NOT CLEARLY POINTED OUT
Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
¶ 7.37.13    UNPERSUASIVE ARGUMENT: ARGUING AGAINST REFERENCES INDIVIDUALLY
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-9 are rejected under under 35 U.S.C. 103 as being unpatentable Gulley et al., (USPUB# 2010/0223385 A1) hereinafter “Gulley” in view of Tomosugi, (USPUB# 2021/0390515 A1) hereinafter “Tomosugi”

7.	Regarding Claim 1, Gulley disclosed a resource management system, comprising: 
a resource management device configured to manage a usage of a resource; a reservation management device configured to manage a reservation for the resource; and a communication relay device configured to communicate with the resource management device (see para [0082-0085] and [0284]), the resource management device being further configured to: 
receive reservation information transmitted from the reservation management device, the reservation information being information on the reservation for the resource (see para [0082-0085] and [0284]); 
transmit, to the communication relay device, a request for identification information identifying the communication relay device (see para [0089-0091]); 
receive the identification information, which is transmitted from the communication relay device in response to the request, the identification information being used to execute an event associated with the reservation information (see para [0204-0205] and [0284]); and 
transmit, to an operation display terminal that displays a usage status of the resource, the identification information and a password that is associated with the identification information. (see para. [0127]).
Gulley does not explicitly disclose where the event is to be held; and wherein the resource includes a meeting room or a facility usable in the meeting room.
However in analogous art, Tomosougi discloses where the event is to be held; and wherein the resource includes a meeting room or a facility usable in the meeting room (Fig.1, Fig.6 and [0110-0113] shows where the event is to be held and meeting room).
It would have been obvious to modify Gulley’s resource management system with Tomosougi’s reservation management system before the filing date of the invention in order to enhance Gulley’s management resource system by including the calendar events that include reservation at a meeting room facility and all related information in a modified system (Tomosougi, see [0005]).

Claim 8 recites A resource management device that further includes limitations that are substantially similar to claim 1. Gulley disclosed A resource management device (See Fig.3c). As such, is rejected under the same rationale as above.

Claim 9 recites A non-transitory recording medium that further includes limitations that are substantially similar to claim 1. Gulley disclosed A non-transitory recording medium (See Fig.3c). As such, is rejected under the same rationale as above.

8. Regarding Claim 2, Gulley disclosed the resource management system of claim 1, wherein the resource management device further receives check-in information indicating that an operation for check-in is performed with the operation display terminal, and transmits, in response to receiving the check-in information, the identification information and the password to the operation display terminal (see para [0100], [0127], [0204-0205] and [0284]).

9. Regarding Claim 3, Gulley disclosed the resource management system of claim 1, wherein the resource management device generates the password, which is associated with the identification information (see para [0100], [0127], [0204-0205] and [0284]).

10. Regarding Claim 4, Gulley disclosed the resource management system of claim 3, wherein the resource management device further transmits, to the communication relay device, the password, the password being included in the request to be transmitted (see para [0100], [0127], [0132] and [0284]).

11. Regarding Claim 5, Gulley disclosed the resource management system of claim 1, wherein the resource management device further updates a resource status that indicates a usage status of the resource in response to receiving a check-in request in relation to the resource, the check-in request being transmitted from the operation display terminal (see para [0100], [0127], [0204-0205] and [0284]).

12. Regarding Claim 6, Gulley disclosed the resource management system of claim 1, wherein the resource management device further determines whether the reservation is extendable based on first information and second information that are included in the reservation information, the first information indicating an end date and time of the reservation, the second information indicating a start date and time of another reservation that is associated with the resource (see para [0100], [0127], [0174], [0204-0205] and [0284]), and 
transmits, to the operation display terminal, information for prompting for one of a first operation and a second operation according to a determination result indicating whether the reservation is extendable, the first operation being for extending the reservation and the second operation being for leaving a room with respect to the reservation (see para [0100], [0127], [0174], [0204-0205] and [0284]).

13. Regarding Claim 7, Gulley disclosed the resource management system of claim 1, wherein the resource management device further transmits, to a communication terminal, the identification information and the password, the communication terminal being used by a user who uses the resource (see para [0100], [0127], [0174], [0204-0205] and [0284]).
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A messaging session between a user of the electronic device and a business entity is initiated via a messaging user interface. A task affordance is displayed in a conversation transcript of the messaging user interface. An interaction to select the task affordance is detected. A task is initiated in response to detecting the interaction to select the task affordance. (Van Os et al. ‘524)
A conference system leveraging radio frequency communication standards for initiating a conference and controlling conference room presets. The system comprises a processor, a memory, a data storage device, a display, and at least one communication interface configured to enable communications with a remote server and one or more RF beacons, wherein the one or more RF beacons are configured for periodically broadcasting a beacon ID. The system further comprises a program of instructions stored in the memory and executable in the processor, the program of instructions being operable to: receive from at least one of the one or more RF beacons the beacon ID, estimate a distance to the at least one of the one or more RF beacons according to a detected signal strength of the RF beacon broadcast, determine a location based on the distance to the at least one of the one or more RF beacons, accept information defining a conference type from a plurality of conference types, each conference type being associated with preset resources, display at least one preset parameter associated with the conference type, receive preset information including a start time, an end time, and one or more settings for a preset resource, automatically associate the preset information with at least one preset resource based on the determined location and the conference type, and send to the associated preset resources at least one control command comprising the one or more settings in response to the start time. (Bargetzi et al. ‘162)
A new type of multimedia conference system, that is, the conference system of centralized signaling controlling +distributed media processing, is designed in the paper. The server and client are designed respectively and main function modules are introduced in detail. At the same time, authentication mechanism based on PKI digital certificate is adopted to enhance the security of the system. (Chen et al. “The design of multimedia conference system based on SIP”)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2445